Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a deter*989mination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
After the commencement of this CPLR article 78 proceeding, the determination finding petitioner guilty of fighting was reversed on administrative appeal and all references to the hearing were expunged from petitioner’s institutional records. Consequently, by letter dated January 6, 1992, respondents requested that the petition be dismissed as moot. Petitioner opposed respondents’ motion to dismiss contending that part of the relief he requested was to be returned to the medium security status that he enjoyed at Wallkill Correctional Facility in Ulster County prior to this incident. We have previously noted that respondent Commissioner of Correctional Services has the authority to transfer inmates from one correctional facility to another and inmates have no constitutional or statutory right to their prior housing status (see, Matter of Fridella v Coughlin, 177 AD2d 872, 873-874; Matter of Cole v Smith, 84 AD2d 942, 943; Matter of Allegretti v Coughlin, 81 AD2d 958, appeal dismissed 54 NY2d 829, lv denied 55 NY2d 601, 645). Because petitioner has received all of the relief to which he is entitled, the matter is moot and respondents’ motion to dismiss should be granted (see, Matter of Martin v Henderson, 159 AD2d 867; Matter of Wong v Coughlin, 150 AD2d 832).
Yesawich Jr., J. P., Levine, Mercure, Mahoney and Harvey, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.